Citation Nr: 9936241	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-15 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.  
This appeal arises from a January 1999 rating decision, which 
denied entitlement to a permanent and total disability rating 
for pension purposes.  The RO also concluded that a permanent 
and total disability rating for pension purposes was not 
warranted on an extraschedular basis.  The veteran was 
accorded a hearing at the RO before the undersigned member of 
the Board of Veterans' Appeals (Board) in September 1999, and 
a transcript of the hearing is included in the claims folder.  


REMAND

The veteran contends, in effect, that a permanent and total 
disability rating for pension purposes should be assigned due 
to his musculoskeletal disabilities, including disabilities 
of the lumbar spine, shoulders, and knees, which are 
permanent in nature and prevent him from being able to secure 
or follow a substantially gainful occupation.  

A permanent and total disability rating for pension purposes 
will be assigned to veterans who are basically eligible and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disability which is likely to be 
permanent.  Permanent and total disability for pension 
purposes is held to exist when there is a single disability 
ratable at 70 percent or more, or where there are two or more 
disabilities with a combined evaluation of 70 percent or 
more, with at least one of the disabilities rated at least 40 
percent, and the veteran is found to be unable to secure or 
follow a substantially gainful occupation as the result of 
such disability(ies).  Where the evidence fails to establish 
the basic disability percentage requirements, consideration 
will be given to assignment of an extraschedular evaluation 
of permanent and total disability based on such factors as 
the degree and nature of the disability, the veteran's age, 
educational and occupational background or other factors 
pertinent to the individual case.  38 C.F.R. § 4.17 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, each disability in a pension case must be assigned 
a percentage rating, that the RO should discuss the 
diagnostic codes from the VA's Schedule of Rating 
Disabilities used in denying a claim, and that a rating 
decision may not be based upon an examination which was 
conducted before all relevant evidence was added.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  

As an initial matter, the Board notes that the veteran's 
claim seeking a permanent and total disability rating for 
pension purposes is in the nature of a claim for an increased 
disability rating.  The Court has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).   Therefore, the Board 
finds that the veteran's claim for a permanent and total 
disability rating for pension purposes is well-grounded.  

The veteran was born in May 1949.  At the RO hearing in 
September 1999 before the undersigned member of the Board, 
the veteran indicated that he completed high school, and has 
employment experience working as a welder in road 
construction, mixing chemicals, working on commercial fishing 
boats, doing plumbing work, and mowing fairways at a golf 
course.  He sustained an injury to his back in 1995 when he 
was struck by a cast iron pipe dropped from 20 feet by 
another worker.  He subsequently underwent surgery at Grace 
Hospital in Bradenton, Florida, by a physician identified as 
"Dr. Boyer", but the records of the surgery have not been 
associated with the claims folder.  These records must be 
obtained to permit a comprehensive evaluation of the nature 
and severity of the veteran's low back disability.  The Board 
also notes that the veteran has testified that, in July 1998, 
he was in a motor vehicle which was struck from behind by 
another motor vehicle, and he underwent additional back 
surgery by Dom Coric, M.D., in August 1998.  

A 20 percent rating is currently in effect for the veteran's 
low back injury, postoperative status.  Although no other 
disability has been assigned a rating, the evidence indicates 
that the veteran has additional musculoskeletal disabilities.  
Records of medical treatment of the veteran at Locust Medical 
Service, dating from September 1996 to August 1998, include a 
February 1998 medical note with a diagnosis of bilateral 
chondromalacia of the patellae.  An October 1998 VA Form 10-
2431 ("Request for Prosthetic Services") is included in the 
claims folder and comprises an application for a replacement 
knee brace.  Records of VA medical treatment of the veteran 
at the VA Medical Center in Salisbury, North Carolina, dating 
from August 1998 to April 1999, include a March 1999 medical 
note with an examiner's impression of degenerative joint 
disease of the left shoulder.  

Records of treatment of the veteran at Locust Medical 
Service, include a May 1998 medical note indicating that the 
veteran's workmen's compensation claim had been settled.  
Records associated with the veteran's workmen's compensation 
claim, including medical records relied upon in the 
disposition and settlement of the workmen's compensation 
claim have not been identified and associated with the claims 
folder.  At the hearing in September 1999, the veteran 
testified that he had filed a claim with the Social Security 
Administration (SSA) for disability benefits.  The claim was 
initially denied and the veteran said he anticipated a 
hearing before an administrative law judge with the SSA.  The 
records of the SSA's disability determination(s) must be 
associated with the claims folder.  The Court has held that 
medical records underlying a SSA decision as to benefits must 
be obtained and reviewed by VA.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The veteran has also submitted an August 1999 letter from Dr. 
Coric, which contained Dr. Coris' opinion that the veteran's 
back and leg symptoms prevent him from sustaining gainful 
employment for at least a 12 month period of time.  Dr. Coric 
defined gainful employment as the ability to work eight hours 
a day, five days a week, for 52 weeks a year.  

Accordingly, for the foregoing reasons, the claim for a 
permanent and total disability rating for pension purposes is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ascertain whether he has received medical 
treatment from any health care provider 
since April 1999, the date of the most 
recent records of VA medical treatment in 
the claims folder.  After obtaining any 
necessary releases, the RO should obtain 
the medical records identified and 
associate them with the claims folder.  

2.  The RO should contact Grace Hospital 
in Bradenton, Florida, and after 
obtaining any necessary releases from the 
veteran, request records of medical 
treatment associated with his back 
surgery following an accident in 1995.  
All records obtained should be associated 
with the claims folder.  

3.  The RO should obtain copies of the 
records associated with the veteran's 
workmen's compensation and Social 
Security Administration disability 
claims, including all medical records 
relied upon to adjudicate his disability 
claims.  

4.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a VA general 
medical examination to determine the 
nature and extent of all current 
disabilities.  The examiner should 
comment on the effects of the particular 
disability examined upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and state whether the 
disabling conditions identified are 
susceptible to improvement through 
appropriate treatment.  

5.  When the requested development has 
been completed, the case should be 
reviewed by the RO and a rating decision 
prepared which lists all of the veteran's 
disabilities and the percentage 
evaluation assigned to each disability 
under an appropriate diagnostic code.  In 
adjudicating the claim for a permanent 
and total disability rating for pension 
purposes, the RO should consider whether 
this case warrants a referral to the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular permanent and total 
disability rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(2) and 
19.9 (1999).  See also Fisher v. 
Principi, 4 Vet. App. 53 (1993) and Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until he is 
further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



